  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 1 of 11 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT COLUMBUS


 DIRECTORS OF THE OHIO
 CONFERENCE OF PLASTERERS
 & CEMENT MASONS COMBINED
 FUNDS, INC.
 33 Fitch Boulevard
 Austintown, OH 44515

            Plaintiffs,                              Case No.

 v.
                                                     Judge
 WIN AIR CONSTRUCTION, LTD.
 doing business as
 KNOX CONCRETE CONSTRUCTION
 P.O. Box 908
 Mount Vernon, OH 43050

 Serve Upon:
 Chad Ashcraft
 18687 New Gambier Rd.
 Mt. Vernon, OH 43050

            Defendant.


                                          COMPLAINT

       1.      Plaintiffs, Directors of the Ohio Conference of Plasterers & Cement Masons

Combined Funds, Inc., are responsible for collecting fringe benefit contributions due to various

employee benefit plans. Defendant, Win Air Construction, Ltd., doing business as Knox Concrete

Construction, is an employer that is obligated to remit fringe benefit contributions to employee

benefit plans, based upon a contractually agreed rate, so that Defendant’s employees may

participate in and receive the benefits provided by the plans. Plaintiffs bring this action on behalf




                                                 1
  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 2 of 11 PAGEID #: 2




of the participants and beneficiaries of the plans for the purpose of compelling a payroll audit of

Defendant’s records and books to ensure that appropriate contributions have been remitted.

                                 JURISDICTION AND VENUE

       2.      This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction is conferred upon this Court pursuant to ERISA

§§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for failing to

make required contributions to an employee benefit fund. Jurisdiction is also conferred upon this

Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947 (“LMRA”), 29

U.S.C. § 185(a), as this suit alleges violations of a collective bargaining agreement involving an

employer and labor organization.

       3.      Venue is appropriate in this Court under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2)

because the cause of action described herein is occurring within the jurisdiction of the U.S. District

Court for the Southern District of Ohio, Eastern Division at Columbus.

                                             PARTIES

       4.      Plaintiffs, Directors of the Ohio Conference of Plasterers & Cement Masons

Combined Funds, Inc., are the Directors of an Ohio nonprofit corporation, established by a number

of local unions affiliated with the Operative Plasterers’ & Cement Masons’ International

Association of the United States & Canada, AFL-CIO, and their respective employer counterparts,

for the purposes of monitoring and collecting contributions, deductions, interest, and liquidated

damages owed to certain employee benefit plans. The plans for which Plaintiffs are responsible

for collecting contributions are multiemployer plans and employee benefit plans within the

meaning of ERISA §§ 3(3) and 3(37), 29 U.S.C. §§ 1002(3) and 1002(37). Plaintiffs’ principal

place of business is located at 33 Fitch Boulevard, Austintown, Ohio 44515.



                                                  2
  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 3 of 11 PAGEID #: 3




       5.     Defendant, Win Air Construction, Ltd., is an Ohio limited liability company with

its principal place of business located in Mount Vernon, Ohio. At all relevant times, Defendant

used the trade name Knox Concrete Construction.

       6.     Defendant is an employer as defined in LMRA § 2(2), 29 U.S.C. § 152(2), and

ERISA § 3(5), 29 U.S.C. § 1002(5). Defendant was engaged in interstate commerce and affecting

commerce as defined in ERISA §§ 3(11) and 3(12), 29 U.S.C. §§ 1002(11) and 1002(12).

                                     RELEVANT FACTS

       7.     The Ohio Conference of Plasterers and Cement Masons Health and Welfare Fund

(“Health Fund”) was established by an Agreement and Declaration of Trust (“Health Fund Trust

Agreement”), for the purpose of providing health benefits to eligible employees. (Exhibit A,

Health Fund Trust Agreement, at p. 7). The Health Fund is an “employee welfare benefit plan” as

defined by ERISA §§ 3(1) and 3(3), 29 U.S.C. §§ 1002(1) and 1002(3). The Health Fund is a

multi-employer plan as defined by ERISA §§ 3(37) and 4001(a)(3), 29 U.S.C. §§ 1002(37) and

1301(a)(3).

       8.     The Health Fund is administered by a joint Board of Trustees composed of an equal

number of employee and employer representatives (“Health Trustees”), as required by Section

302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Health Trustees are the “plan sponsor” of the

Health Fund as defined by 29 U.S.C. § 1002(16)(B)(iii).

       9.     The Health Trustees are vested with the authority to collect employer contributions

due to the Health Fund. (Exhibit A, Health Fund Trust Agreement, at p. 15). In addition, the

Health Trustees are vested with the authority to designate persons other than themselves to carry

out fiduciary responsibilities to the extent permitted by law. (Exhibit A, Health Fund Trust




                                               3
  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 4 of 11 PAGEID #: 4




Agreement, at p. 16). The Health Trustees delegated their authority to collect contributions due to

the Health Fund to Plaintiffs.

       10.     The Ohio Local No. 1 Operative Plasterers’ and Cement Masons’ Pension Fund

(“Pension Fund”) was established by an Agreement and Declaration of Trust (“Pension Fund Trust

Agreement”), for the purpose of providing pension benefits to certain eligible employees and their

beneficiaries. (Exhibit B, Pension Fund Trust Agreement, at p. 4). The Pension Fund is an

“employee pension benefit plan” as defined by ERISA §§ 3(2) and 3(3), 29 U.S.C. §§ 1002(2) and

1002(3). The Pension Fund is a multi-employer plan as defined by ERISA §§ 3(37) and

4001(a)(3), 29 U.S.C §§ 1002(37) and 1301(a)(3).

       11.     The Pension Fund is administered by a joint Board of Trustees composed of an

equal number of employee and employer representatives, as required by Section 302(c)(5) of the

LMRA, 29 U.S.C § 186(c)(5). The Board of Trustees is the “plan sponsor” of the Pension Fund

as defined by 29 U.S.C. § 1002(16)(B)(iii).

       12.     The Board of Trustees is vested with the authority to collect employer contributions

due to the Pension Fund. (Exhibit B, Pension Fund Trust Agreement, at pp. 4-5). In addition, the

Board of Trustees is vested with the authority to designate persons other than Trustees to carry out

fiduciary responsibilities to the extent permitted by law.       (Exhibit B, Pension Fund Trust

Agreement, at p. 17). The Board of Trustees delegated its authority to collect contributions due to

the Pension Fund to Plaintiffs.

       13.     Plaintiffs adopted a Contribution, Collection and Overpayment Policy (“Collection

Policy”) to ensure employers remit benefit contributions in a timely and orderly manner. (Exhibit

C, Collection Policy).




                                                 4
    Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 5 of 11 PAGEID #: 5




        14.     On September 18, 2018, Defendant, by and through its duly authorized agent,

executed an Assent of Participation, thereby becoming a party to a Collective Bargaining

Agreement (“CBA”). (See Exhibit D, CBA; Exhibit E, Assent of Participation).

        15.     The CBA requires employers to timely report hours worked by covered employees,

and remit fringe benefit contributions to the Health Fund and Pension Plan 1, along with

contributions to other employee benefit funds. (See Exhibit D, CBA, pp. 7-8).

        16.     Despite having a contractual obligation to submit to a payroll audit, and following

repeated demands, Defendant has refused to submit to a payroll audit. Because Defendant has

failed to submit to a payroll audit, Plaintiffs are unable to ascertain the dollar amount of liability

Defendant owes to Plaintiffs in delinquent contributions, liquidated damages and interest.

                                            COUNT I
                          ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E)
                                Order Compelling Payroll Audit

        17.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

        18.     At all material times herein, Defendant was a party to and agreed to abide by the

terms of the CBA. (Exhibit D, CBA; Exhibit E, Assent of Participation).

        19.     The Health Fund Trust Agreement and Pension Fund Trust Agreement (collectively

“Trust Agreements”) are incorporated by reference in the CBA. (Exhibit D, CBA). The Trust

Agreements grant the Health Trustees and Pension Trustees (collectively “Fund Trustees”) the

authority to compel employers to submit to payroll audits when requested. (Exhibit A, Health Fund

Trust Agreement, p. 24; Exhibit B, Pension Fund Trust Agreement, p. 20).



1
 The CBA provides that pension contributions are to be paid to the Cement Masons Ohio Local Union #132,
Columbus area, O.P. &C.M.I.A. Pension Fund (“132 Pension Fund”). The 132 Pension Fund has been succeeded by
the Pension Fund.

                                                     5
  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 6 of 11 PAGEID #: 6




       20.     The Collection Policy provides that Plaintiffs may compel employers to submit to

payroll audits. (Exhibit C, p. 2).

       21.     Plaintiffs have demanded that Defendant submit to a payroll audit for the period of

September 2018 forward. Despite having a contractual obligation to submit to the payroll audit,

Defendant has refused to comply.

        22.    Plaintiffs have no way of ascertaining, absent an audit, whether the Defendant

contributed the proper amounts during the audit period.

       23.     Because Defendant has refused to voluntarily submit to a payroll audit, Plaintiffs

are entitled to an order compelling Defendant to submit to a payroll audit pursuant to ERISA §

502(g)(2)(E), 29 U.S.C. § 502(g)(2)(E).

        24.     Additionally, because Plaintiffs have been forced to take legal action to compel

Defendant’s compliance with an audit, under the Collection Policy, Defendant is obligated to

reimburse Plaintiffs for the costs, fees, and expenses of the audit. (Exhibit C, p. 2).

                                          COUNT II
                                ERISA § 515, 29 U.S.C. § 1145
                          Failure to Remit Contributions and Reports

        25.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

        26.     At all material times herein, Defendant was a party to and agreed to abide by the

terms of the CBA. (Exhibit D, CBA; Exhibit E, Assent of Participation). Pursuant to the CBA,

Defendant is obligated to remit contributions to Plaintiffs with a form indicating the number of

hours worked by covered employees. (Exhibit D, CBA, pp. 7-9).

        27.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit D, CBA,

p. 7). The Trust Agreements provide that employers are to remit fringe benefit contributions in



                                                  6
  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 7 of 11 PAGEID #: 7




accordance with the terms of the applicable collective bargaining agreement. (Exhibit A, Health

Fund Trust Agreement, p. 15; Exhibit B, Pension Fund Trust Agreement, p. 4).

       28.     Due to Defendant’s failure to submit to a payroll audit, Plaintiffs have no way to

ascertain whether Defendant has remitted accurate reports and contributions to Plaintiffs for the

period of September 2018 forward.

       29.     A payroll audit may reveal that Defendant owes Plaintiffs additional contributions

for the period of September 2018 forward.

       30.     Defendant’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and

therefore Plaintiffs are entitled to any and all unpaid contributions owed for the period September

2018 forward, in an amount to be determined pursuant to ERISA § 502(g)(2), 29 U.S.C. §

1132(g)(2).

                                        COUNT III
                                LMRA § 301, 29 U.S.C. § 185
              Breach of Contract and Failure to Remit Contribution and Reports

       31.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       32.     At all material times herein, Defendant was a party to and agreed to abide by the

terms of the CBA. (Exhibit D, CBA; Exhibit E, Assent of Participation). Pursuant to the CBA,

Defendant is obligated to remit contributions to Plaintiffs with a form indicating the number of

hours worked by covered employees. (Exhibit D, CBA, p. 7-9).

       33.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit D, CBA,

p. 7). The Trust Agreements provide that employers are to remit fringe benefit contributions in

accordance with the terms of the applicable collective bargaining agreement. (Exhibit A, Health

Fund Trust Agreement, p. 15; Exhibit B, Pension Fund Trust Agreement, p. 4).



                                                 7
  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 8 of 11 PAGEID #: 8




       34.     Due to Defendant’s failure to submit to a payroll audit, Plaintiffs have no way to

ascertain whether Defendant has remitted appropriate contributions to Plaintiffs for the period of

September 2018 forward.

       35.     Due to Defendant’s failure to submit to a payroll audit, Plaintiffs have no way to

ascertain whether Defendant has submitted all monthly reports of hours worked by covered

employees to Plaintiffs for the period of September 2018 forward.

       36.     A payroll audit may reveal that Defendant owes Plaintiffs delinquent contributions

for the period of September 2018 forward.

       37.     Defendant’s conduct is in breach of the CBA, Trust Agreements and Collection

Policy, and therefore Plaintiffs are entitled to any and all delinquent contributions for the period

September 2018 forward, in an amount to be determined pursuant to LMRA § 301, 29 U.S.C. §

185.

                                            COUNT IV
                                   ERISA § 515, 29 U.S.C. § 1145
                          Failure to Pay Liquidated Damages and Interest

       38.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       39.     At all material times herein, Defendant was a party to and agreed to abide by the

terms of the CBA. (Exhibit D, CBA; Exhibit E, Assent of Participation). The CBA provides that

delinquent contributions are assessed liquidated damages and interest. (Exhibit D, CBA, p. 9).

       40.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit D, CBA,

p. 7). The Trust Agreements grant the Trustees the authority to collect contributions; pursuant to

this authority, the Trustees adopted a Collection Policy. (Exhibit A, Health Fund Trust Agreement,

p. 15; Exhibit B, Pension Fund Trust Agreements, pp. 4-5; Exhibit C).



                                                 8
  Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 9 of 11 PAGEID #: 9




       41.     The Collection Policy provides that contributions that are not received by the 15th

day of the month following the month in which the work was performed are delinquent and

automatically accrue liquidated damages and interest. (Exhibit C, Collection Policy, pp. 2-3).

       42.     Upon information and belief, Defendant may have failed to remit full and

appropriate contributions due to Plaintiffs for the period of September 2018 forward. Any

unremitted contributions are delinquent. As such, Plaintiffs are entitled to liquidated damages and

accruing interest on any delinquent contributions from the respective due dates for the months of

September 2018 forward.

       43.     Defendant’s actions violate ERISA § 515, 29 U.S.C. § 1145 and therefore Plaintiffs

are entitled to liquidated damages and interest pursuant to ERISA § 502(g)(2), 29 U.S.C. §

1132(g)(2).

                                        COUNT V
                               LMRA § 301, 29 U.S.C. § 185
           Breach of Contract and Failure to Pay Liquidated Damages and Interest

       44.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       45.     At all material times herein, Defendant was a party to and agreed to abide by the

terms of the CBA. (Exhibit D, CBA; Exhibit E, Assent of Participation). The CBA provides that

delinquent contributions are assessed liquidated damages and interest. (Exhibit D, CBA, p. 9).

       46.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit D, CBA,

p. 7). The Trust Agreements grant the Trustees with the authority to collect contributions; pursuant

to this authority, the Trustees adopted a Collection Policy. (Exhibit A, Health Fund Trust

Agreement, p. 15; Exhibit B, Pension Fund Trust Agreement, pp. 4-5; Exhibit C, Collection

Policy).



                                                 9
Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 10 of 11 PAGEID #: 10




       47.     The Collection Policy provides that contributions that are not received by the 15th

day of the month following the month in which the work was performed are delinquent and

automatically accrue liquidated damages and interest. (Exhibit C, Collection Policy, pp. 2-3).

       48.     Upon information and belief, Defendant may have failed to remit full and

appropriate contributions due to Plaintiffs for the period of September 2018 forward. Any

unremitted contributions are delinquent. As such, Plaintiffs are entitled to liquidated damages and

accruing interest on any delinquent contributions from the respective due dates for the months of

September 2018 forward.

       49.     Defendant’s actions are in breach of the CBA, Trust Agreements and Collection

Policy, and therefore Plaintiffs are entitled to liquidated damages and accruing interest pursuant to

LMRA § 301, 29 U.S.C. § 185.

       WHEREFORE, Plaintiffs demand the following relief:

       A.      An order compelling Defendant to submit to a payroll audit of its books and records

to determine the amount owed to Plaintiffs in delinquent contributions, liquidated damages and

interest for the period September 2018 through the date of Defendant’s full and complete

cooperation with audit;

       B.      Judgment in favor of Plaintiffs and against Defendant for unpaid and delinquent

contributions owed by Defendant for the period of September 2018 through the date of

Defendant’s full and complete cooperation with audit, in an amount yet to be determined;

       C.      Judgement in favor of Plaintiffs and against Defendant for liquidated damages and

accruing interest from the respective due dates for the period of September 2018 through the date

of Defendant’s full and complete cooperation with audit, plus any additional interest accrued at

the time of an entry of Judgment, in an amount yet to be determined;



                                                 10
Case: 2:20-cv-01271-EAS-EPD Doc #: 1 Filed: 03/09/20 Page: 11 of 11 PAGEID #: 11




          D.   An award of Plaintiffs’ audit fees and costs;

          E.   That this Court retain jurisdiction over this cause pending compliance with all

Orders;

          F.   An award of reasonable attorney’s fees incurred in connection with this action as

provided by the Trust Agreements and ERISA § 502(g), 29 U.S.C. § 1132(g); and

          G.   Any other legal or equitable relief which the Court deems just as provided for under

ERISA § 502(g), 29 U.S.C. § 1132(g), pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).



Dated: March 9, 2020

                                                     Respectfully submitted,


                                                     s/ Thomas R. Kendall
                                                     Tenechia D. Lockhart (Ohio Bar #93648)
                                                     Thomas R. Kendall (Ohio Bar #80996)
                                                     LEDBETTER PARISI LLC
                                                     5078 Wooster, Suite 400
                                                     Cincinnati, Ohio 45226
                                                     937-619-0990
                                                     937-619-0999 (fax)
                                                     tlockhart@fringebenefitlaw.com
                                                     tkendall@fringebenefitlaw.com
                                                     Counsel for Plaintiffs




                                                11
